Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 2 is objected to.  The limitation “polysiloxane resin comprises” should be amended to either “polysiloxane resin which comprises” or “polysiloxane resin comprising”.  The limitation “R may be one” should be amended to “R is one”.  The limitation “selected from the group consisting of, hydrogen methyl, ethyl,…or t-butyl” should be amended to “selected from the group consisting of hydrogen, methyl, ethyl,…and t-butyl”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation “a liquid silicon precursor” in line 2.  Claim 1 further recites the limitation “silicon precursor” in line 7.  The silicon precursor in line 2 and the silicon precursor in line 7 are not the same.  As such, the limitation “the silicon precursor” in line 7 lacks proper antecedent basis.  Applicants can overcome this rejection by amending “the silicon precursor” in line 7 to “the polymerized preceramic foam”.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the particulate silicon resin” as recited in claim 2 lacks proper antecedent basis.  Further, claim 2 would be clearer if it were dependent from each of claims 5 and 6.  Since claim 1 recites a liquid silicon resin, and claims 5 and 6 recite how the liquid silicon resin is formed, it makes more sense to then further limit the particulate silicone resin after it is first claimed in claims 5 and 6.  
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the polysiloxane resin” as recited in claim 4 lacks proper antecedent basis.  Applicants can overcome this rejection by amending claim 4 to be dependent on claim 2 instead of claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the silicon precursor” lacks proper antecedent basis.  While claim 1, from which claim 6 directly depends, technically recites the limitation silicon precursor, this limitation is tethered to “liquid silicon precursor”.  And while claim 1 further recites the limitation “the silicon precursor” in line 7, the silicon precursor in this portion of the claim is different from the silicon precursor of claim 6 as it has been coated onto comminuted coal and heated to form a polymerized preceramic foam.  Applicants can overcome this rejection by amending “dissolving the silicon precursor in a solvent” to “dissolving a particulate silicone resin in a solvent”.  Since there are several approaches to amend claims 1-6 to overcome the 112 rejections, Applicants are invited to contact the undersigned Examiner to discuss the possible ways to overcome all 112 rejections.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766